 

 

Exhibit 10.2

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

among

insys therapeutics, inc.

john n. kapoor

the john n. kapoor trust, dated september 20, 1989

and

ej financial/neo management, l.p.

Dated as of February 28, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

General Provisions

 

 

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Other Definitional Provisions

 

5

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

Registration Rights

 

 

 

 

 

 

 

SECTION 2.01.

 

Demand Registration

 

5

SECTION 2.02.

 

Piggyback Rights

 

8

SECTION 2.03.

 

Shelf Registration

 

9

SECTION 2.04.

 

Withdrawal Rights

 

12

SECTION 2.05.

 

Lock-up Agreements

 

12

SECTION 2.06.

 

Registration Procedures

 

13

SECTION 2.07.

 

Registration Expenses

 

19

SECTION 2.08.

 

Miscellaneous

 

20

SECTION 2.09.

 

Indemnification

 

20

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

Other Agreements

 

 

 

 

 

 

 

SECTION 3.01.

 

Standstill

 

24

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

Termination and Waiver

 

 

 

 

 

 

 

SECTION 4.01.

 

Termination

 

25

SECTION 4.02.

 

Extension; Waiver

 

25

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

Miscellaneous Provisions

 

 

 

 

 

 

 

SECTION 5.01.

 

Notices

 

26

SECTION 5.02.

 

Transfer of Rights

 

27

SECTION 5.03.

 

Successors and Assigns

 

27

SECTION 5.04.

 

No Third Party Beneficiaries

 

27

SECTION 5.05.

 

Entire Agreement

 

27

SECTION 5.06.

 

Waiver

 

27

SECTION 5.07.

 

Headings

 

28

SECTION 5.08.

 

Severability

 

28

SECTION 5.09.

 

Governing Law, Consent to Jurisdiction; Waiver of Jury Trial

 

28

SECTION 5.10.

 

Remedies

 

29

SECTION 5.11.

 

Further Assurances

 

30

SECTION 5.12.

 

Representations and Warranties

 

30

SECTION 5.13.

 

Counterparts; Facsimile Signatures

 

30

 

 

i

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of February 28, 2018
(the “Effective Date”), is entered into among Insys Therapeutics, Inc., a
Delaware corporation (the “Company”), Dr. John N. Kapoor (“Dr. Kapoor”) and the
other Persons set forth on Schedule A annexed hereto (such Persons, together
with Dr. Kapoor, the “Initial Beneficial Shareholders”).

WHEREAS, pursuant to a Voting Trust Agreement (the “Voting Trust Agreement”),
dated as of February 27, 2018, by and among the Company, the Initial Beneficial
Shareholders and Bessemer Trust Company of Delaware, N.A., as the initial
trustee thereunder, the parties thereto have established a voting trust (within
the meaning of Section 218(a) of the Delaware General Corporation Law) (the
“Voting Trust”) relating to certain Shares (as defined below) owned as of
February 27, 2018, or subsequently acquired, by the Shareholders (as defined
below); and

WHEREAS, this Agreement is being entered into in connection with the
establishment of the Voting Trust.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

General Provisions

SECTION 1.01.Defined Terms.  (a)  In this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” of, or Person “Affiliated” with, shall mean, with respect to any
Person, any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning assigned to such term in the Preamble.

“Beneficial Owner” shall mean, with respect to any security, a Person who is a
beneficial owner (as such term is defined in Rule 13d-3 adopted by the
Commission under the Exchange Act) of such security, and the terms “beneficially
own” or “beneficial ownership” shall be used to describe the interest of such a
Person in such a security.

“Blackout Period” means (i) the period of any lock-up period that may apply to
the Shareholders participating in the registration pursuant to which such
Shareholders are not permitted to trade or (ii) the period for which the Board
determines in good faith and in its reasonable judgment that the filing,
effectiveness or use of a



--------------------------------------------------------------------------------

 

registration statement filed hereunder would require the disclosure of material
nonpublic information concerning the Company and that there is a bona fide
business purpose to prevent the disclosure of such material nonpublic
information, including that the registration would reasonably be expected to
materially and adversely affect or materially interfere with any bona fide
pending material financing of the Company or any pending material transaction
(including an acquisition, disposition or recapitalization) involving the
Company, such period to terminate when the material nonpublic information is
disclosed or no longer material to investors; provided, however, that (i) a
Blackout Period shall not last for a period longer than 60 days, and (ii) the
total length of all Blackout Periods in any period of twelve consecutive months
shall not exceed 120 days in the aggregate.

“Block Sale” means the sale of Shares to one or several purchasers in a
registered transaction by means of a bought deal, a block trade or a direct
sale.

“Board” means the Board of Directors of the Company.

“Business Day” means any day, other than a Saturday or a Sunday, on which
commercial banks in New York, New York are open for normal banking business.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Dr. Kapoor” shall have the meaning assigned to such term in the Preamble.

“Effective Date” shall have the meaning assigned to such term in the Preamble.

“Equity Interests” means the Shares and any other equity securities of the
Company, including any stock options granted to Dr. Kapoor under the Company’s
2013 Equity Incentive Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations promulgated
thereunder, all as the same shall be in effect from time to time.

“Governmental Authority” means any domestic or foreign government or political
subdivision thereof, whether on a federal, state or local level and whether
executive, legislative or judicial in nature, including any agency, authority,
board, bureau, commission, court, department or other instrumentality thereof.

Any reference to Shares “held” by a Shareholder shall refer to Shares held of
record (i) by such Shareholder or (ii) by the Voting Trust that underlie the
Trust Units held by such Shareholder.

“Law” means any federal, national, state, provincial, local or foreign statute,
law (including common law), ordinance, rule or regulation of any Governmental
Authority.

2



--------------------------------------------------------------------------------

 

“Permitted Transfer” means (i) with respect to the Transfer of Shares, any
Transfer that complies with the provisions of Section 3.01 of the Voting Trust
Agreement, and (ii) with respect to the Transfer of Trust Unit, any Transfer
that complies with Section 3.02 of the Voting Trust Agreement.

“Permitted Transferee” means (i) with respect to each Share, any Person to whom
a Permitted Transfer of Shares is made and (ii) with respect to each Trust Unit,
any Person to whom a Permitted Transfer of Trust Units is made.  

“Person” shall mean an individual or natural person, a partnership (including a
limited liability partnership), a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a Governmental Authority.

“Public Offering” means an offering of Shares pursuant to an effective
registration statement under the Securities Act.

“Registrable Amount” means Registrable Securities representing $30 million of
the Shares outstanding.

“Registrable Securities” means any Shares beneficially owned by the Shareholders
(including any Shares held in the Voting Trust on behalf of any Shareholder) and
any other securities issued or issuable with respect to any Share beneficially
owned by a Shareholder (or held in the Voting Trust on behalf of any
Shareholder), including by way of merger, exchange or similar event. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities of a Shareholder when (i) a registration statement registering the
offer and sale of such securities under the Securities Act has been declared
effective and such securities have been sold or otherwise Transferred pursuant
to such effective registration statement or (ii) such securities are capable of
being sold by such Shareholder in accordance with Rule 144 (or any successor
provision) promulgated under the Securities Act without the restriction as to
the number of securities that can be sold during any time period.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.

“Shareholders” means the Initial Beneficial Shareholders, each Permitted
Transferee of any Initial Beneficial Shareholder that is a holder of Trust Units
pursuant to the Voting Trust Agreement and any assignee pursuant to an
assignment made in accordance with Section 5.02.

“Shares” means the shares of common stock, par value $0.01 per share, of the
Company.

“Shelf registration statement” means a registration statement under the
Securities Act providing for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Securities Act relating to the offer and
sale, from time to

3



--------------------------------------------------------------------------------

 

time, of the Registrable Securities beneficially owned by such Requesting
Shareholder(s) and the other Shareholders holding any Registrable Securities who
elect to participate therein in accordance with the plan and method of
distribution set forth in the prospectus included in such registration
statement.

“Transfer” shall mean any issuance, sale, assignment, transfer, participation,
gift, bequest, distribution, or other disposition, in each case whether directly
or indirectly, voluntary or involuntary, by operation of Law or otherwise, of
Trust Units or Equity Interests, other than an original issuance of securities
by the Company.

“Trust Unit” shall mean a beneficial ownership interest in the Voting Trust.

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

(b)Each of the following terms is defined in the Section listed opposite such
term:

 

Term

Section

Agreement

Preamble

Company

Preamble

Demand

Section 2.01(a)

Demand Participating Shareholders

Section 2.01(b)

Demand Registration

Section 2.01(a)

Demand Right Holders

Section 2.01(a)

Final Prospectus Filing Date

Section 2.05

Form S-3

Section 2.03(a)

Free Writing Prospectus

Section 2.06(a)(iv)

Initial Beneficial Shareholders

Preamble

Losses

Section 2.09(a)(i)

Marketed Underwritten Shelf Offering

Section 2.03(e)

Maximum Amount

Section 2.03(e)(ii)

Other Demand Rights

Section 2.02(b)

Other Demanding Sellers

Section 2.02(b)

Piggyback Notice

Section 2.02(a)

Piggyback Registration

Section 2.02(a)

Piggyback Seller

Section 2.02(a)

Registration Expenses

Section 2.07

Requested Information

Section 2.06(d)

Requesting Shareholders

Section 2.01(a)

Selling Holders

Section 2.06(a)(i)

Shelf Notice

Section 2.03(a)

Shelf Offering

Section 2.03(e)

Shelf Requesting Holder

Section 2.03(g)

Take-Down Notice

Section 2.03(e)

Voting Trust

Recitals

Voting Trust Agreement

Recitals

4



--------------------------------------------------------------------------------

 

 

SECTION 1.02.Other Definitional Provisions.  (a)  As used in this Agreement,
accounting terms not defined in this Agreement shall have the respective
meanings given to them under GAAP as in effect on the date hereof.  To the
extent that the definitions of accounting terms in this Agreement are
inconsistent with the meanings of such terms under GAAP, the definitions
contained in this Article I shall control.

(b)For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.  As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”  As used in this Agreement, references to a “party” or the
“parties” are intended to refer to a party to this Agreement or the parties to
this Agreement.  Except as otherwise indicated, all references in this Agreement
to “Sections” are intended to refer to Sections of this Agreement.  Unless
otherwise specifically provided for herein, the term “or” shall not be deemed to
be exclusive.

(c)Any agreement, instrument, statute or regulation defined or referred to
herein or in any instrument or certificate delivered in connection herewith
means such agreement, instrument, statute or regulation as from time to time
amended, consolidated, modified or supplemented and includes (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein; references to a Person are also to its permitted
successors and assigns.

ARTICLE II

Registration Rights

SECTION 2.01.Demand Registration.  (a)  Registration.  At any time after the
Effective Date, any Shareholder or group of Shareholders holding at least a
Registrable Amount of outstanding Shares (collectively, the “Demand Right
Holders”) shall be entitled to make a written request of the Company (a “Demand”
and any Demand Right Holders that makes such written request, the “Requesting
Shareholders”) for registration under the Securities Act of an amount equal to
or greater than the Registrable Amount (a “Demand Registration”) and thereupon
the Company will, subject to the terms of this Agreement, use its reasonable
best efforts to effect, as promptly as reasonably practicable, but not later
than 90 days after the date of the Demand (unless a later specified time is
contemplated in this Agreement), the registration for offer and sale under the
Securities Act of:

(i)the Registrable Securities which the Company has been so requested to
register by the Requesting Shareholders for disposition in accordance with the
intended method of disposition stated in such Demand; and

5



--------------------------------------------------------------------------------

 

(ii)all other Registrable Securities which the Company has been requested to
register pursuant to Section 2.01(b), but subject to Section 2.01(g);

to permit the disposition (in accordance with the intended distribution methods
in such request) of the Registrable Securities to be so registered.

(b)Demands; Demand Participation.  A Demand shall specify: (i) the aggregate
number of Registrable Securities requested to be registered in such Demand
Registration, (ii) the intended method of disposition in connection with such
Demand Registration, to the extent then known, and (iii) the identity of the
Requesting Shareholder(s). Within five Business Days after receipt of a Demand,
the Company shall give written notice of such Demand to each other Shareholder
that holds any Registrable Securities. Subject to Section 2.01(g), the Company
shall include in such registration all Registrable Securities with respect to
which the Company has received a written request for inclusion therein within
ten Business Days after the Company’s notice required by this paragraph has been
given (such participating Shareholders, the “Demand Participating
Shareholders”). Such written notice shall comply with the requirements of a
Demand as set forth in this Section 2.01(b).

(c)Number of Demands.  The Shareholders (collectively) shall be entitled to an
unlimited number of Demand Registrations.

(d)Effective Registration Statement.  A Demand Registration shall not be deemed
to have been effected and shall not count as a Demand pursuant to
Section 2.01(c) (i) unless a registration statement with respect thereto has
become effective and has remained effective for a period of at least 180 days
(unless it is a Shelf registration statement which shall remain in effect until
the date on which all Registrable Securities covered by the Shelf registration
statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf registration
statement, or otherwise are no longer Registrable Securities) or such shorter
period in which all Registrable Securities included in such registration
statement have actually been sold thereunder (provided that such period shall be
extended for a period of time equal to the period the holder of Registrable
Securities refrains from selling any securities included in the effective
registration statement at the request of the Company or the lead or co-managing
underwriter(s) pursuant to the provisions of this Agreement), (ii) if, after it
has become effective, but before any of the circumstances in clause (i) are
satisfied, such registration statement becomes subject to any stop order,
injunction or other order or requirement of the Commission or other Governmental
Authority for any reason, or (iii) if the conditions to closing specified in the
purchase agreement or underwriting agreement entered into in connection with
such registration statement are not satisfied, other than by reason of some act
or omission by such Requesting Shareholders.

(e)Registration Statement Form.  Demand Registrations shall be on Form S-3 and
if such form is not available such other appropriate registration form of the
Commission as shall be selected by the Company and shall be reasonably
acceptable to the Requesting Shareholder.

6



--------------------------------------------------------------------------------

 

(f)Restrictions on Demand Registrations.  The Company shall not be obligated to
(i) maintain the effectiveness of a registration statement under the Securities
Act, filed pursuant to a Demand Registration, for a period longer than 180 days
(unless it is a Shelf registration statement which shall remain in effect until
the date on which all Registrable Securities covered by the Shelf registration
statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf registration
statement, or otherwise are no longer Registrable Securities), or (ii) effect
any Demand Registration (A) within 90 days of a “firm commitment” underwritten
registration in which all Shareholders holding a Registrable Amount were given
piggyback rights pursuant to Section 2.02 (subject to Section 2.02(b)) and at
least 85% of the number of Registrable Securities requested by such Shareholders
to be included in such registration statement were included, or (B) within four
months of any other Demand Registration. In addition, the Company shall be
entitled to postpone the filing of a registration statement (upon written notice
to all Shareholders) in the event of a Blackout Period until the expiration of
the applicable Blackout Period; provided that Company shall not register any
other securities, use a prospectus for sales of any securities under any of its
registration statements or facilitate any other registered offering during a
Blackout Period.  If the Company postpones the filing or effectiveness of a
registration statement for a Demand Registration, the holders of a majority of
Registrable Securities held by the Requesting Shareholder(s) shall have the
right to withdraw such Demand in accordance with Section 2.04.

(g)Participation in Demand Registrations.  The Company shall not include any
securities other than Registrable Securities in a Demand Registration,
except  with the written consent (such consent not to be unreasonably withheld,
delayed or conditioned) of Shareholders participating in such Demand
Registration that hold a majority of the Registrable Securities in such Demand
Registration.  

(h)Selection of Underwriters; Underwritten Offerings.  

(i)In connection with a Demand Registration, the Requesting Shareholder(s) may
elect to have Registrable Securities sold in an Underwritten Offering.  Anytime
that a Demand Registration involves an Underwritten Offering, the Requesting
Shareholder(s) may select the investment banker or investment bankers and
managers that will serve as lead and co-managing underwriters with respect to
the offering of such Registrable Securities, subject to the Company’s prior
consent (which shall not be unreasonably withheld). In connection with any
Underwritten Offering under this Section 2.01, each Demand Participating
Shareholder shall be obligated to accept the terms of the underwriting as agreed
upon between the Requesting Shareholder(s) and the lead or co-managing
underwriters on terms no less favorable to such Demand Participating
Shareholders than the Requesting Shareholders(s).  In the event of a
disagreement among the Requesting Shareholders, the decision of the
Shareholder(s) holding a majority of the Registrable Securities shall govern for
purposes of this Section 2.01(h).

7



--------------------------------------------------------------------------------

 

(ii)Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to participate in, facilitate or otherwise
cooperate with respect to, more than three Underwritten Offerings and Block
Sales per fiscal year.  

(i)Demand Withdrawal.  The Requesting Shareholder or the Requesting Shareholders
(with the consent of the Requesting Shareholder(s) holding a majority of the
Registrable Securities), as the case may be, shall have the right to withdraw a
Demand in accordance with Section 2.04.

SECTION 2.02.Piggyback Rights.  (a)  Subject to the terms and conditions of this
Agreement and the Voting Trust Agreement, whenever the Company proposes to
register any of its securities under the Securities Act (other than a
registration by the Company (i) on a registration statement on Form S-4 or any
successor form, a registration statement on Form S-8 or any successor form or
(ii) pursuant to Section 2.01 or 2.03) (a “Piggyback Registration”), the Company
shall give the Shareholders prompt written notice thereof (but not less than
fifteen (15) Business Days prior to the filing by the Company with the
Commission of any registration statement with respect thereto).  Such notice (a
“Piggyback Notice”) shall specify, at a minimum, the number of securities
proposed to be registered, the proposed date of filing of such registration
statement with the Commission, the proposed means of distribution, the proposed
lead or co-managing underwriter(s) (if any and if known), and a good faith
estimate by the Company of the proposed minimum offering price of such
securities. Upon the written request of a Shareholder (a “Piggyback Seller”)
(which written request shall specify the number of Registrable Securities then
presently intended to be disposed of by such Shareholder) given within ten days
after such Piggyback Notice is sent to such Shareholder, the Company, subject to
the terms and conditions of this Agreement and the Voting Trust Agreement, shall
use its reasonable best efforts to cause all such Registrable Securities held by
Shareholders with respect to which the Company has received such written
requests for inclusion to be included in such Piggyback Registration on the same
terms and conditions as the Company’s securities being sold in such Piggyback
Registration.

(b)Priority on Piggyback Registrations.  If, in connection with a Piggyback
Registration, the lead or co-managing underwriter(s) advise(s) the Company, in
writing, that, in its opinion, the inclusion of all the securities sought to be
included in such Piggyback Registration by the Company, by others who have
sought to have Registrable Securities registered pursuant to any rights to
demand registration (other than pursuant to so called “piggyback” or other
incidental or participation registration rights described herein) (such demand
rights being “Other Demand Rights” and such persons being “Other Demanding
Sellers”), by the Piggyback Sellers and by any other proposed sellers, as the
case may be, would adversely affect the distribution of the securities sought to
be sold pursuant thereto, then the Company shall include in the registration
statement applicable to such Piggyback Registration only such securities as the
Company is so advised by such lead or co-managing underwriter(s) can be sold
without such an effect, as follows and in the following order of priority:

8



--------------------------------------------------------------------------------

 

(i)if the Piggyback Registration is in connection with an offering for the
Company’s own account, then (A) first, such number of securities to be sold by
the Company as the Company, in its reasonable judgment and acting in good faith
and in accordance with sound financial practice, shall have determined,
(B) second, Registrable Securities of Piggyback Sellers, pro rata on the basis
of the amount of such Registrable Securities sought to be registered by such
Piggyback Sellers, (C) third, other Shares sought to be registered by the Other
Demanding Sellers and (D) fourth, other Shares held by any other proposed
sellers; and

(ii)if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of Registrable Securities
sought to be registered by each Other Demanding Seller, pro rata in proportion
to the number of securities sought to be registered by all such Other Demanding
Sellers, (B) second, Registrable Securities of Piggyback Sellers pro rata on the
basis of the amount of such Registrable Securities sought to be registered by
such Piggyback Sellers, (C) third, Shares to be sold by the Company and (D)
fourth, other Shares held by any other proposed sellers.

(c)Terms of Underwriting.  In connection with any offering under this
Section 2.02 involving an underwriting for the Company’s account, the Company
shall not be required to include a holder’s Registrable Securities in the
underwritten offering if, after the Company consults with such holder and
considers such holder’s positions in good faith, such holder refuses to agree to
the terms of the underwriting as agreed upon between the Company and the lead or
co-managing underwriter(s) whether secured by the Company or otherwise.

(d)Withdrawal by the Company.  If, at any time after giving written notice of
its intention to register any of its securities as set forth in this
Section 2.02 and prior to the time the registration statement filed in
connection with such registration is declared effective, the Company shall
determine for any reason not to register such securities, the Company may, at
its election, give written notice of such determination to each Shareholder and
thereupon shall be relieved of its obligation to register any Registrable
Securities in connection with such particular withdrawn or abandoned
registration (but not from its obligation to pay the Registration Expenses in
connection therewith as provided herein); provided that any participating Demand
Right Holders may continue the registration as a Demand Registration pursuant to
Section 2.01.

SECTION 2.03.Shelf Registration.  (a)  In connection with a Demand Registration,
subject to Section 2.03(d), and further subject to the availability of a
registration statement on Form S-3 or any successor form (“Form S-3”) to the
Company, the Requesting Shareholder(s) making the Demand may by written notice
delivered to the Company (the “Shelf Notice”) require the Company to file as
soon as practicable (but no later than 30 days after the date the Shelf Notice
is delivered), and to use reasonable best efforts to cause to be declared
effective by the Commission (within 75 days after such filing date but no later
than 10 days after the Commission has cleared the Shelf registration statement
for effectiveness), a Shelf registration statement on

9



--------------------------------------------------------------------------------

 

Form S-3. In the event of a disagreement among the Requesting Shareholders, the
decision of the Shareholder(s) holding a majority of the Registrable Securities
shall govern for purposes of this Section 2.03(a).  The “Plan of Distribution”
section of such Shelf registration statement shall permit all lawful means of
disposition of Registrable Securities that are legally permitted to be
registered, including Underwritten Offerings, Block Sales, agented transactions,
sales directly into the market, sales by brokers as agents, short sales and
sales or settlement of hedging transactions.

(b)Within five Business Days after receipt of a Shelf Notice pursuant to
Section 2.03(a), the Company will deliver written notice thereof to each
Shareholder holding any Registrable Securities.  Each Shareholder may elect,
subject to the terms and conditions of this Agreement, to participate in the
Shelf registration statement in accordance with the plan and method of
distribution set forth in such Shelf registration statement by delivering to the
Company a written request to so participate within ten Business Days after the
Shelf Notice is given to any such Shareholders.

(c)Subject to Section 2.03(d), the Company will use reasonable best efforts to
keep the Shelf registration statement continuously effective until the date on
which all Registrable Securities covered by the Shelf registration statement
have been sold thereunder in accordance with the plan and method of distribution
disclosed in the prospectus included in the Shelf registration statement, or
otherwise.

(d)The Company shall be entitled, from time to time, by providing written notice
to the Shareholders who elected to participate in the Shelf registration
statement, to require such Shareholders to suspend the use of the prospectus for
sales of Registrable Securities under the Shelf registration statement for any
Blackout Period, provided that the Company shall not register any other
securities, use a prospectus for sales of any securities under any of its
registration statements or facilitate any other registered offering during the
Blackout Period.  Immediately upon receipt of such notice, the Shareholders
covered by the Shelf registration statement shall suspend the use of the
prospectus until the requisite changes to the prospectus have been made as
required below.  After the expiration of any Blackout Period and without any
further request from a Shareholder, the Company shall promptly notify the
Shareholders of the termination of the Blackout Period and, if necessary,
promptly prepare a post-effective amendment or supplement to the Shelf
registration statement or the prospectus, or any document incorporated therein
by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to be stated in
order to make the statements made, in light of the circumstances under which
they were made, not misleading.

(e)At any time that a Shelf registration statement is effective, if any Demand
Right Holder delivers a notice to the Company (a “Take-Down Notice”) stating
that it intends to sell all or part of its Registrable Securities included by it
on the Shelf registration statement in an Underwritten Offering (a “Shelf
Offering”), then, the Company shall as promptly as reasonably practicable amend
or supplement the Shelf

10



--------------------------------------------------------------------------------

 

registration statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering (taking into
account, solely in connection with a Marketed Underwritten Shelf Offering (as
defined below), the inclusion of Registrable Securities by any other holders
pursuant to this Section 2.03(e)).  In connection with any Shelf Offering that
is an Underwritten Offering and where the plan of distribution set forth in the
applicable Take-Down Notice includes a customary “road show” (including an
“electronic road show”) or other substantial marketing effort by the Company and
the underwriters (a “Marketed Underwritten Shelf Offering”):

(i)the Company shall forward the Take-Down Notice to all other holders of
Registrable Securities included on the Shelf registration statement and the
Company and such proposing Demand Right Holder shall permit each such holder to
include its Registrable Securities included on the Shelf registration statement
in the Marketed Underwritten Shelf Offering if such holder notifies the
proposing Demand Right Holder and the Company within five Business Days after
delivery of the Take-Down Notice to such holder;

(ii)if the lead or co-managing underwriter(s) advises the Company and the
proposing Demand Right Holder that, in its opinion, the inclusion of all of the
securities sought to be sold in connection with such Marketed Underwritten Shelf
Offering would adversely affect the distribution thereof, then there shall be
included in such Marketed Underwritten Shelf Offering only such securities as
the proposing Demand Right Holder is advised by such lead or co-managing
underwriter(s) can be sold without such adverse effect (the “Maximum Amount”),
and such number of Registrable Securities shall be allocated as follows and in
the following order of priority:

(A)first, the number of Registrable Securities requested to be included in such
Marketed Underwritten Shelf Offering by the proposing Demand Right Holder up to
the Maximum Amount; and

(B)second, all other Registrable Securities that any other holder proposes to
sell in connection with such Marketed Underwritten Shelf Offering pursuant to
this Section 2.03(e), allocated pro rata among such other holders on the basis
of the number of such Registrable Securities requested to be included by such
other holders, which, taken together with the Registrable Securities under
clause (A) above, do not exceed the Maximum Amount; and

(iii)except as otherwise expressly specified in this Section 2.03, any Marketed
Underwritten Shelf Offering shall be subject to the same requirements,
limitations and other provisions of this Article II as would be applicable to a
Demand Registration (i.e., as if such Marketed Underwritten Shelf Offering were
a Demand Registration), including Section 2.01(f).

(f)Notwithstanding anything in this Section 2.03 to the contrary, and subject to
Section 2.01(h)(ii), the Company shall not be required to participate in more
than two Marketed Underwritten Shelf Offerings per fiscal year.

11



--------------------------------------------------------------------------------

 

(g)Notwithstanding the foregoing, if a holder of Registrable Securities wishes
to engage in a Shelf Offering pursuant to a Block Sale (the “Shelf Requesting
Holder”), then notwithstanding the foregoing notice and time periods, the Shelf
Requesting Holder(s) only need to notify the Company of the Block Sale a minimum
of five (5) Business Days prior to the day such offering is to commence (unless
a longer period is agreed to by the Shelf Requesting Holder(s)) and the Company
shall amend or supplement the Shelf registration statement as may be necessary
in order to enable such Registrable Securities to be distributed pursuant to the
Block Sale and shall, subject to Section 2.01(h)(ii), promptly cooperate with
respect to such Block Sale in accordance with Section 2.06 and shall use its
reasonable best efforts to effect such Block sale in the timeframe requested.

SECTION 2.04.Withdrawal Rights.  Any Shareholder having notified or directed the
Company to include any or all of its Registrable Securities in a registration
statement under the Securities Act shall have the right to withdraw any such
notice or direction with respect to any or all of the Registrable Securities
designated by it for registration by giving written notice to such effect to the
Company prior to the effective date of such registration statement.  In the
event of any such withdrawal, the Company shall not include such Registrable
Securities in the applicable registration and such Registrable Securities shall
continue to be Registrable Securities for all purposes of this Agreement.  No
such withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn; provided, however, that in the case of
a Demand Registration, if such withdrawal shall reduce the number of Registrable
Securities sought to be included in such registration below the Registrable
Amount, then the Company shall as promptly as practicable give each holder of
Registrable Securities sought to be registered notice to such effect and, within
ten Business Days following the mailing of such notice, any such holder of
Registrable Securities still seeking registration shall, by written notice to
the Company, elect to register additional Registrable Securities, when taken
together with elections to register Registrable Securities by the other holders
of Registrable Securities still seeking registration, to satisfy the Registrable
Amount or elect that such registration statement not be filed or, if theretofore
filed, be withdrawn.  During such ten Business Day period, the Company shall not
file such registration statement or, if such registration statement has already
been filed, the Company shall not seek, and shall use reasonable best efforts to
prevent, the effectiveness thereof.  Any registration statement withdrawn or not
filed (a) in accordance with an election by the Company (including in accordance
with the provisions of Section 2.01(f)), (b) in accordance with an election by
the Requesting Shareholder in the case of a Demand Registration or with respect
to a Shelf registration statement or (c) in accordance with an election by the
Company subsequent to the effectiveness of the applicable Demand registration
statement because any post-effective amendment or supplement to the applicable
Demand registration statement contains information regarding the Company which
the Company deems adverse to the Company, shall not be counted as a Demand.

SECTION 2.05.Lock-up Agreements.  In connection with any Underwritten Offering,
each Shareholder agrees to enter into customary agreements to not effect any
public sale or distribution (including sales pursuant to Rule 144) of Equity
Interests (a) for a Public Offering (other than a Demand Registration or
Piggyback

12



--------------------------------------------------------------------------------

 

Registration), during the period between the date specified by the Company to
such Shareholder in its notice of intention to commence a Public Offering (such
date to be the Company’s best estimate as to the date that is 10 days prior to
the date of the filing of the “final” prospectus or “final” prospectus
supplement if the Underwritten Offering is made pursuant to a Shelf registration
statement, the “Final Prospectus Filing Date”) and 60 days following the Final
Prospectus Filing Date or (b) for a Demand Registration or Piggyback
Registration, during the period between the date specified by the Company to
such Shareholder in its notice of intention to commence an Underwritten Offering
(such date to be the Company’s best estimate as to the date that is 10 days
prior to the Final Prospectus Filing Date) and 60 days following the Final
Prospectus Filing Date.  For the avoidance of doubt, the lock-up restrictions
pursuant to any underwriting agreement to be entered into with the underwriters
shall not exceed the time limits on the lock-up restrictions set forth herein
without the written consent (such consent not to be unreasonably withheld,
delayed or conditioned) of each Demand Right Holder.  The Company also shall
cause its executive officers and directors to enter into lockup agreements that
contain restrictions that are no less restrictive than the restrictions
contained herein.   If any Demand Registration, Piggyback Registration or Public
Offering involves an Underwritten Offering, the Company will not effect any sale
or distribution of Equity Interests other than pursuant to a registration
statement on Form S-4, Form S-8 or any successor forms thereto, for its own
account, within 75 days following the Final Prospectus Date, except as may
otherwise be agreed between the Company and the lead managing underwriter(s) of
such Underwritten Offering.

SECTION 2.06.Registration Procedures.  (a)  Registration.  If and whenever the
Company is required, subject to the terms and conditions of this Agreement and
the Voting Trust Agreement, to use reasonable best efforts to effect the
registration of any Registrable Securities under the Securities Act as provided
in Sections 2.01, 2.02, and 2.03, the Company shall cooperate in the sale of the
Registrable Securities and shall, with reasonable promptness:

(i)prepare and file with the Commission a registration statement to effect such
registration and thereafter use reasonable best efforts to cause such
registration statement to become effective with reasonable promptness and remain
effective, pursuant to the terms of this Agreement; provided, however, that the
Company may discontinue any registration of its securities which are not
Registrable Securities at any time prior to the effective date of the
registration statement relating thereto; provided, further, however, that at
least five Business Days prior to filing any registration statement or any
amendments thereto, the Company will furnish to the holders of Registrable
Securities which are to be included in such registration (“Selling Holders”) and
their counsel and, if applicable, to the counsel to the managing underwriters if
the Registrable Securities are to be sold pursuant to an Underwritten Offering,
copies of all such documents proposed to be filed, which documents will be
subject to the comment and review of such counsel (such review to be conducted
with reasonable promptness) and other documents reasonably requested by such
counsel, including any comment letter from the Commission, and if requested by
such counsel, provide such counsel reasonable opportunity to participate in the

13



--------------------------------------------------------------------------------

 

preparation of such registration statement and each prospectus included therein
and responses to any comment letter from the Commission and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access upon reasonable notice during normal
business hours to the Company’s books and records, officers, accountants and
other advisors, so long as such access or request do not unreasonably disrupt
the normal operations of the Company and its subsidiaries.  The Company shall
not file such registration statement or any amendments thereto (including Free
Writing Prospectuses) if the Selling Holders or their counsel or their
underwriter’s counsel shall in good faith reasonably object in writing to the
filing of such documents, unless, in the good faith opinion of the Company, such
filing is necessary to comply with applicable Law;

(ii)prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary (A) to keep such registration statement effective, (B) to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement and (C) to not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary  to be stated in order to make the statements
made, in light of the circumstances under which they were made, not misleading,
until the earlier of such time as all of such securities have been disposed of
in accordance with the intended methods of disposition by Selling Holders
thereof set forth in such registration statement or the expiration of 180 days
after such registration statement becomes effective (unless it is a Shelf
registration statement which shall remain in effect until the date on which all
Registrable Securities covered by the Shelf registration statement have been
sold thereunder in accordance with the plan and method of distribution disclosed
in the prospectus included in the Shelf registration statement, or otherwise are
no longer Registrable Securities);

(iii)if requested by the lead or co-managing underwriters, if any, or the
holders of a majority of the then outstanding Registrable Securities being sold
in connection with an Underwritten Offering, promptly include in a prospectus
supplement or post-effective amendment such information as the lead or
co-managing underwriters, if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 2.06(a)(iii) that are not, in the good faith written opinion
of counsel to the Company, in compliance with applicable Law;

(iv)promptly furnish to each Selling Holder and each underwriter, if any, of the
securities being sold by such Selling Holder such number of conformed copies of
such registration statement and of each amendment and supplement thereto (in
each case including all exhibits), such number of copies of

14



--------------------------------------------------------------------------------

 

the prospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and each free writing
prospectus (as defined in Rule 405 of the Securities Act) (a “Free Writing
Prospectus”) utilized by the Company in connection therewith and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Holder and underwriter, if any, may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities owned by such
Selling Holder; and the Company hereby consents to the use of such prospectus
and each amendment or supplement thereto and each Free Writing Prospectus by
each of the selling Holders of Registrable Securities and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such prospectus and any such amendment or supplement thereto in
accordance with the disclosed method or methods of disposition thereof;

(v)use reasonable best efforts to register or qualify or cooperate with the
Selling Holders, the underwriters, if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities covered by such
registration statement under such other securities laws or blue sky laws of such
jurisdictions as any Selling Holder and any underwriter of the securities being
sold by such Selling Holder shall reasonably request and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such registration statement is required to be kept effective, and take
any other action which may be reasonably necessary or advisable to enable such
Selling Holder and underwriter to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Selling Holder, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this clause (v), be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction or to file a
general consent to service of process in any such jurisdiction;

(vi)use reasonable best efforts to cause such Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Selling
Holder(s) thereof to consummate the disposition of such Registrable Securities;

(vii)provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such registration statement;

(viii)use its reasonable best efforts to cause all shares of Registrable
Securities covered by any registration statement to be listed on each primary
national securities exchange on which Shares are at that time listed;

15



--------------------------------------------------------------------------------

 

(ix)cooperate with the Selling Holders and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving
written representations from each Holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
Holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriter(s), if any, or Holders may request;

(x)make, in accordance with customary practice and upon reasonable notice during
normal business hours, available for inspection by representatives of the
Selling Holders, any underwriters, placement agent, purchaser of Shares and any
counsel or accountant retained by the Selling Holders, underwriters, placement
agent or purchaser all relevant financial and other records, pertinent corporate
documents and properties of the Company and cause appropriate officers,
managers, employees, outside counsel and accountants of the Company to supply
all information reasonably requested by any such representative, underwriter,
purchaser, counsel or accountant in connection with their due diligence
exercise, including through in-person meetings, but subject to customary
privilege constraints and so long as such access or request does not
unreasonably disrupt the normal operations of the Company and its subsidiaries;

(xi)in connection with an Underwritten Offering, obtain for each Selling Holder
and underwriter:

(A)an opinion of counsel for the Company and negative assurance letter, covering
the matters customarily covered in opinions and negative assurance letters
requested in Underwritten Offerings and such other matters as may be reasonably
requested by such Selling Holder and underwriters,

(B)a “comfort” letter (or, in the case of any such person which does not satisfy
the conditions for receipt of a “comfort” letter specified in Statement on
Auditing Standards No. 72, an “agreed upon procedures” letter) signed by the
independent public accountants who have certified the Company’s financial
statements and, to the extent required, any other financial statements  included
in such registration statement, covering the matters customarily covered and in
such form as customarily provided in “comfort” or “agreed upon procedures”
letters in connection with Underwritten Offerings; and

(C)to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Selling Holders providing for, among
other things, the appointment of a representative as agent for the Selling
Holders for the purpose of soliciting purchases of shares, which agreement shall
be customary in form, substance and scope and shall contain customary
representations, warranties and covenants;

16



--------------------------------------------------------------------------------

 

(xii)promptly notify, in writing, each Selling Holder and the underwriters, if
any, of the following events:

(A)the filing of the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement or any Free Writing Prospectus utilized in connection therewith, and,
with respect to the registration statement or any post-effective amendment
thereto, when the same has become effective;

(B)any request by the Commission or any other U.S. or state-Governmental
Authority for amendments or supplements to the registration statement or the
prospectus or for additional information;

(C)the issuance by the Commission of any stop order suspending the effectiveness
of the registration statement or the initiation of any proceedings by any person
for that purpose; and

(D)the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the securities
or blue sky laws of any jurisdiction or the initiation or threat of any
proceeding for such purpose;

(xiii)promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
registration statement, the prospectus included in such registration statement
or any document incorporated or deemed to be incorporated therein by reference,
as then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to be stated in
order to make the statements therein, not misleading, and, at the request of any
Selling Holder, promptly prepare and furnish to such Selling Holder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to be stated in order to make the statements made, in light of the circumstances
under which they were made, not misleading;

(xiv)  make every reasonable best effort to obtain the withdrawal of any order
suspending the effectiveness of the registration statement and to prevent or
obtain the lifting of any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any jurisdiction
as any Selling Holder and any underwriter of the securities being sold by such
Selling Holder shall reasonably request at the earliest date reasonably
practicable;

17



--------------------------------------------------------------------------------

 

(xv)otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the Commission, and make available to Selling Holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least 12 months, but not more than 18 months, beginning with the first day of
the Company’s first full quarter after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(xvi)cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

(xvii)have appropriate officers of the Company prepare and make presentations at
any “road shows” and other information meetings reasonably organized by the
underwriters and before analysts and rating agencies, as the case may be, and
otherwise use its reasonable best efforts to cooperate as reasonably requested,
at its own expense, by the underwriters in the offering, marketing or selling of
the Registrable Securities; and

(xviii)take all other customary actions reasonably requested by the Selling
Holder or the managing underwriter pursuant to this Article II to effect the
intent of this Agreement.

(b)Agreements.  Without limiting any of the foregoing, the Company agrees to, in
connection with registration of any Registrable Securities under this
Article II, enter into an underwriting agreement in form, scope and substance as
is customary in underwritten offerings including customary indemnification
provisions and procedures substantially to the effect set forth in Section 2.09
with respect to all parties to be indemnified pursuant thereto.  In connection
with any offering of Registrable Securities registered pursuant to this
Agreement, the Company shall (i) furnish to the underwriter, if any (or, if no
underwriter, the sellers of such Registrable Securities), unlegended (unless
otherwise required by applicable Law) certificates representing ownership of the
Registrable Securities being sold under the registration statement, in such
denominations and registered in such names as requested by the lead or
co-managing underwriters or sellers, (ii) make available to the Company’s
transfer agent prior to the effectiveness of such registration statement a
supply of such certificates and (iii) instruct any transfer agent and registrar
of the Registrable Securities to release any stop transfer order with respect
thereto.

(c)Return of Prospectuses.  Each Selling Holder agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
clauses (B) through (D) of Section 2.06(a)(xii), such Selling Holder shall
forthwith discontinue such Selling Holder’s disposition of Registrable
Securities pursuant to the applicable registration statement and prospectus
relating thereto until such Selling Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.06(a)(xii) or until
it is advised in writing by the Company that the use of the

18



--------------------------------------------------------------------------------

 

applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus and, if so directed by the Company, deliver to the
Company, at the Company’s expense, all copies, other than permanent file copies,
then in such Selling Holder’s possession of the prospectus current at the time
of receipt of such notice relating to such Registrable Securities.  If the
Company shall give such notice, any applicable period during which such
registration statement must remain effective pursuant to this Agreement shall be
extended by the number of days during the period from the date of giving of a
notice regarding the happening of an event of the kind described in Section
2.06(a)(xii) to the date when all such Selling Holders shall receive such a
supplemented or amended prospectus and such prospectus shall have been filed
with the Commission.

(d)Requested Information.  Not less than five Business Days before the expected
filing date of each registration statement pursuant to this Agreement, the
Company shall notify each Selling Holder of the information, documents and
instruments from such Selling Holder that the Company or any underwriter
reasonably requests in connection with such registration statement, including a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”).  If the Company has not
received, on or before the second day before the expected filing date, the
Requested Information from such Selling Holder, the Company may file the
registration statement without including Registrable Securities of such Selling
Holder.  The failure to so include in any registration statement the Registrable
Securities of a Selling Holder (with regard to that registration statement)
shall not in and of itself result in any liability on the part of the Company to
such Selling Holder.

(e)No Requirement to Participate.  Neither the Company nor any Shareholder shall
be required to participate in any Public Offering.

(f)Rule 144.  The Company covenants that it will use its reasonable best efforts
to (i) file in a timely fashion the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder (or, if it is not required to file such reports, it will,
upon the request of any holder of Registrable Securities, make publicly
available other information so long as necessary to permit sales in compliance
with Rule 144 under the Securities Act), (ii) furnish to any holder of
Registrable Securities, as promptly as reasonably practicable  upon request, a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Exchange Act, and
(iii) take such further reasonable action, to the extent required from time to
time to enable such holder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the Commission.

SECTION 2.07.Registration Expenses.  All expenses incident to the Company’s
performance of, or compliance with, its obligations under this Agreement
including (a) all registration and filing fees, all fees and expenses of
compliance with securities and blue sky laws (including the reasonable and
documented fees and

19



--------------------------------------------------------------------------------

 

disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities pursuant to Section 2.06) and, if
applicable, with filings made with FINRA (including legal fees), (b) all
printing and copying expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing prospectuses as requested by any holder of
Registrable Securities), (c) all messenger and delivery expenses, (d) all fees
and expenses of the Company’s independent certified public accountants and
counsel (including, with respect to “comfort” letters and opinions) and (e) all
reasonable fees and disbursements of one single primary outside counsel and one
outside local counsel for each jurisdiction that Registrable Securities shall be
distributed for the holders thereof, which counsels shall be selected by the
holders of a majority of the Registrable Securities being sold (collectively,
the “Registration Expenses”) shall be borne by the Company.  The Registration
Expenses shall be borne by the Company regardless of whether or not any
registration statement is filed or becomes effective.  The Company will pay its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any annual audit
and the expense of any liability insurance), the expenses and fees for listing
the securities to be registered on each securities exchange and included in each
established over-the-counter market on which similar securities issued by the
Company are then listed or traded and any expenses of the Company incurred in
connection with any “road show”.  Each Selling Holder shall pay its pro rata
portion (based on the number of Registrable Securities registered) of all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale of such Selling Holder’s Registrable Securities pursuant to any
registration.  

SECTION 2.08.Miscellaneous.  The Company shall not grant any demand, piggyback
or shelf registration rights the terms of which are senior to, more favorable to
or conflict with the rights granted to the holders of Registrable Securities
hereunder to any other Person without the prior written consent of each
Shareholder.  The Company shall not enter into any agreement or arrangement with
any holder or prospective holder of Equity Interests that would allow such
holder to (x) include such Equity Interests in any registration statement filed
pursuant to this Agreement; or (y)  demand registration of their Equity
Interests.

SECTION 2.09.Indemnification.  (a)  The Company shall indemnify and hold
harmless each Selling Holder and their respective partners, directors, officers
and employees and each Person, if any, who controls any Selling Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act as follows:

(i)against any and all losses, liabilities, claims, damages, judgments and
reasonable expenses whatsoever, as incurred (“Losses”), arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement (or any amendment thereto) pursuant to which Registrable
Securities were registered under the Securities Act, including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements

20



--------------------------------------------------------------------------------

 

therein not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any prospectus (or any amendment or
supplement thereto) including all documents incorporated therein by reference,
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii)against any and all Losses, to the extent of the aggregate amount paid in
settlement of any litigation, investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any other claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, if such settlement is effected with the written consent of the
Company;

(iii)against any and all reasonable expense whatsoever, as incurred (including,
subject to Section 2.09(c), fees and disbursements of counsel), incurred in
investigating, preparing or defending against any litigation, investigation or
proceeding by any governmental agency or body, commenced or threatened, in each
case whether or not such Person is a party, or any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under clause (i) or
(ii) above; and

(iv)any Losses incurred by any Shareholder pursuant to Section 7.02 of the
Voting Trust Agreement.

provided, however, that Sections 2.09(a)(i), 2.09(a)(ii) and 2.09(a)(iii) do not
apply to any Selling Holder with respect to any Loss to the extent arising out
of any untrue statement or omission or alleged untrue statement or omission
(A) made in reliance upon and in conformity with written information furnished
to the Company by such Selling Holder expressly for use in a registration
statement (or any amendment thereto) or any related prospectus (or any amendment
or supplement thereto) or (B) if such untrue statement or omission or alleged
untrue statement or omission was corrected in an amended or supplemented
registration statement or prospectus and the Company had furnished copies
thereof to the Person asserting such loss, liability, claim, damage, judgment or
expense purchased the securities that are the subject thereof prior to the date
of sale by such Selling Holder to such Person.

(b)Indemnification by Selling Holders.  Each Selling Holder shall severally (but
not jointly) indemnify and hold harmless the Company, and the other Selling
Holders, and each of their respective partners, directors, officers and
employees (including each officer of the Company who signed the registration
statement) and each Person, if any, who controls the Company, or any other
Selling Holder within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act, against any and all Losses described in the indemnity
contained in Section 2.09(a) (provided that any settlement of the type described
therein is effected with the written consent of such Selling Holder) as
incurred, but only with respect to untrue statements or omissions, or

21



--------------------------------------------------------------------------------

 

alleged untrue statements or omissions, made in a registration statement (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by such Selling Holder expressly for use in
such registration statement (or any amendment thereto) or such prospectus (or
any amendment or supplement thereto); provided, however, that an indemnifying
Selling Holder shall not be required to provide indemnification in any amount in
excess of the amount by which (x) the total price at which the Registrable
Securities sold by such indemnifying Selling Holder and its Affiliated
indemnifying Selling Holders and distributed to the public were offered to the
public exceeds (y) the amount of any damages which such indemnifying Selling
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  The Company shall be
entitled, to the extent customary, to receive indemnification and contribution
from underwriters, selling brokers, dealer managers and similar securities
industry professionals participating in the distribution, to the same extent as
provided above with respect to information so furnished in writing by such
Persons specifically for inclusion in any prospectus or registration statement.

(c)Conduct of Indemnification Proceedings.  Each indemnified party or parties
shall give reasonably prompt notice to each indemnifying party or parties of any
action or proceeding commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party or parties
shall not relieve it or them from any liability which it or they may have under
this indemnity agreement, except to the extent that the indemnifying party is
materially prejudiced by such failure to give notice.  With respect  to claims
pursuant to Sections 2.09(a)(i), 2.09(a)(ii) and 2.09(a)(iii), if the
indemnifying party or parties so elects within a reasonable time after receipt
of such notice, the indemnifying party or parties may assume the defense of such
action or proceeding at such indemnifying party’s or parties’ expense with
counsel chosen by the indemnifying party or parties and approved by the
indemnified party defendant in such action or proceeding, which approval shall
not be unreasonably withheld; provided, however, that, if such indemnified party
or parties reasonably determine that a conflict of interest exists and that
therefore it is advisable for such indemnified party or parties to be
represented by separate counsel or that, upon advice of counsel, there may be
legal defenses available to it or them which are different from or in addition
to those available to the indemnifying party, then the indemnifying party or
parties shall not be entitled to assume such defense and the indemnified party
or parties shall be entitled to separate counsel (limited in each jurisdiction
to one counsel for all indemnified parties under this Agreement) at the
indemnifying party’s or parties’ expense.  If any indemnifying party or parties
are not so entitled to assume the defense of such action or does not assume such
defense, after having received the notice referred to in the first sentence of
this paragraph, the indemnifying party or parties will pay the reasonable fees
and expenses of counsel for the indemnified party or parties (limited in each
jurisdiction to one counsel for all indemnified parties under this
Agreement).  In such event, however, no indemnifying party or parties will be
liable for any settlement effected without the written consent of such
indemnifying party or parties (which consent shall not be unreasonably withheld
or delayed); provided, however, that if at any time an indemnified party or
parties shall have requested an indemnifying party or parties to reimburse the
indemnified party or parties for fees and expenses of counsel as

22



--------------------------------------------------------------------------------

 

contemplated by this paragraph, the indemnifying party or parties shall be
liable for any settlement of any proceeding effected without the written consent
of such indemnifying party or parties if (x) such settlement is entered into
more than 15 Business Days after receipt by such indemnifying party or parties
of the aforesaid request accompanied by supporting documents reasonably
satisfactory to the indemnifying party or parties and (y) such indemnifying
party or parties shall not have reimbursed the indemnified party or parties in
accordance with such request prior to the date of such settlement.  If an
indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, such indemnifying party
or parties shall not, except as otherwise provided in this Section 2.09(c), be
liable for any fees and expenses of counsel for the indemnified parties incurred
thereafter in connection with such action or proceeding.

(d)Contribution.  

(i)In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Sections 2.09(a)(i), 2.09(a)(ii)
and 2.09(a)(iii) is for any reason held to be unenforceable by the indemnified
parties although applicable in accordance with its terms in respect of any
Losses suffered by an indemnified party referred to therein, each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the Company, on the one hand, and of the liable Selling Holders
(including, in each case, that of their respective officers, directors,
employees and agents), on the other, in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
liable Selling Holders (including, in each case, that of their respective
officers, directors, employees and agents), on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or by or on
behalf of the Selling Holders, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
Losses referred to above shall be deemed to include, subject to the limitations
set forth in Section 2.09(c), any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.

(ii)The Company and each Selling Holder agree that it would not be just and
equitable if contribution pursuant to this Section 2.09(d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in sub-paragraph (i)
above.  Notwithstanding this Section 2.09(d), in the case of distributions to
the public, an indemnifying Selling Holder shall not be required to contribute
any amount in excess of the amount by which (A) the total price at which the
Registrable Securities sold by such indemnifying Selling Holder

23



--------------------------------------------------------------------------------

 

and its Affiliated indemnifying Selling Holder and distributed to the public
were offered to the public exceeds (B) the amount of any damages which such
indemnifying Selling Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(iii)For purposes of this Section, each Person, if any, who controls a Selling
Holder within the meaning of Section 15 of the Securities Act shall have the
same rights to contribution as such Selling Holder; and each director of the
Company, each officer of the Company who signed the registration statement, and
each Person, if any, who controls the Company within the meaning of Section 15
of the Securities Act, shall have the same rights to contribution as the
Company.

ARTICLE III

Other Agreements

SECTION 3.01.Standstill.  (a)  Until the earliest to occur of (x) the
termination of this Agreement pursuant to Section 4.01, (y) the termination of
the Voting Trust, and (z) the sixth anniversary of the date of this Agreement,
subject to the rights of Shareholders set forth in Section 3.01(b), each
Shareholder shall not: (i) effect, agree, seek or make any proposal or offer
with respect to, or announce any intention with respect to or cause or
participate in or in any way assist, facilitate or encourage any other Person to
effect or seek, directly or indirectly, (A) any acquisition of any Equity
Interests (or beneficial ownership thereof), assets, indebtedness or businesses
of the Company, (B) any tender or exchange offer, merger, consolidation or other
business combination involving the Company or all or substantially all the
assets of the Company and its subsidiaries, taken as a whole, (C) any
restructuring, recapitalization, liquidation, dissolution or change of control
with respect to the Company or (D) any “solicitation” of “proxies” (as such
terms are used in the proxy rules of the SEC) to vote any Equity Interests of
the Company; (ii) form, join or in any way participate in a “group” (as defined
under the Exchange Act) with respect to the Company in respect of any Equity
Interests of the Company; (iii) otherwise act, alone or in concert with others,
to seek representation on the Board; (iv) take any action which would or would
reasonably be expected to cause the Company to make a public announcement under
applicable Law regarding any of the types of matters set forth in clause (i)
above; or (v) request that the Independent Board (as defined in the Voting Trust
Agreement) amend or waive any provision of this Section 3.01(a).    

(b)Section 3.01(a) shall not prohibit: (i) any acquisition of Equity Interests
pursuant to exercise of any stock options granted to Dr. Kapoor under the
Company’s 2013 Equity Incentive Plan; (ii) any discussions, arrangements or
“group” solely between or among the Shareholders; (iii) any acquisition pursuant
to or in connection with a share split, share dividend or similar corporate
action initiated by the Company; (iv) any action expressly permitted by the
Voting Trust Agreement or

24



--------------------------------------------------------------------------------

 

consented to in advance by the Independent Board (as defined in the Voting Trust
Agreement); (v) any communications between any of the Shareholders and the
Company and its representatives relating the transactions contemplated by this
Agreement; or (vi) any sale of Shares by Shareholders in accordance with the
terms of the Voting Trust Agreement.  For the avoidance of doubt, Section
3.01(a) shall not prevent, prohibit or restrict any Shareholder effecting any
Transfers of Shares in accordance with the terms of the Voting Trust Agreement
even if the transferee is engaging or intends to engage in any or all of the
actions set forth in Section 3.01(a).

ARTICLE IV

Termination and Waiver

SECTION 4.01.Termination.  This Agreement (other than Section 2.07 and
Section 2.09) will terminate on the date when (i) all Registrable Securities
have been sold in a registered offering pursuant to which the rights and
obligations hereunder are not assigned in accordance with Section 5.02 below or
(ii) all of the Registrable Securities cease to be Registrable Securities.

SECTION 4.02.Extension; Waiver.  Any agreement on the part of a party to any
extension or waiver of any obligations or other acts of the parties or
compliance with any of the agreements or conditions contained in this Agreement
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.  No course of dealing between the Company and the Shareholders (or
any of them or any of their Affiliates) or any delay in exercising any rights
hereunder will operate as a waiver of any rights of any party to this
Agreement.  The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

25



--------------------------------------------------------------------------------

 

ARTICLE V

Miscellaneous Provisions

SECTION 5.01.Notices.  (a)  All notices or other communications which are
required or otherwise delivered hereunder shall be given by written instrument,
addressed as follows:  

If to the Company, to:

Insys Therapeutics, Inc.

1333 South Spectrum Blvd., Suite 100

Chandler, AZ 85286

Facsimile:  866-680-6478

Attention:  General Counsel

 

With a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Facsimile:  212-474-3700

Attention:  Richard Hall

 

If to the Shareholders, to the address set forth opposite to their names on
Schedule A annexed hereto, with a copy to:

Dr. John N. Kapoor

c/o EJ Financial Enterprises, Inc.

2390 E. Camelback Rd., Suite #425

Phoenix, AZ 85016

Facsimile:  602-667-0467

 

And

McDermott Will & Emery LLP

444 West Lake Street, Suite 4000

Chicago, Illinois 60606

Facsimile:  312-277-5233

Attention:  Richard Dees

 

(b)Any such notice or communication shall be deemed to have been given when
actually received.

26



--------------------------------------------------------------------------------

 

SECTION 5.02.Transfer of Rights.  One or more Shareholders may transfer or
assign, in whole or from time to time in part, to one or more Persons that
purchases more than 5% of the outstanding Shares from such Shareholders, its
rights and obligations under this Agreement and such rights will be transferred
to such transferee effective upon receipt by the Company of (A) written notice
from such Shareholder stating the name and address of the transferee and
identifying the number of Registrable Securities with respect to which rights
under this Agreement are being transferred and the nature of the rights so
transferred, and (B) except in the case of a transfer to an existing
Shareholder, a written agreement from such transferee to be bound by the terms
of this Agreement. A transferee of Registrable Securities who satisfies the
conditions set forth in this Section 5.02 shall henceforth be a “Shareholder”
for purposes of this Agreement.   At the request of such new Shareholder, the
Company shall use its reasonable best efforts to amend or supplement any then
effective Shelf registration statement as may be necessary in order to enable
such transferee to offer and sell such Registrable Securities pursuant to such
Shelf registration statement; provided that, in no event shall the Company be
required to file a post-effective amendment to the Shelf registration statement
unless the Company receives a written request from such transferee, requesting
that its Registrable Securities be included in the Shelf registration statement,
with all information reasonably requested by the Company.

SECTION 5.03.Successors and Assigns.  Except as expressly permitted herein, no
party to this Agreement may assign any of its rights or obligations under this
Agreement without the prior written consent of the other parties, provided that
the Shareholders may assign their rights hereunder to a transferee of
Registrable Securities that purchases more than 5% of the outstanding Shares in
accordance with Section 5.02. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of and be enforceable by the
Shareholders and their Permitted Transferees, and their successors and assigns.

SECTION 5.04.No Third Party Beneficiaries. Nothing in this Agreement is intended
or shall be construed to give any Person, other than the parties hereto, their
successors and permitted assigns any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.

SECTION 5.05.Entire Agreement.  This Agreement and the other agreements referred
to herein and to be executed and delivered in connection herewith embody the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede and preempt any and all prior
and contemporaneous understandings, agreements, arrangements or representations
by or among the parties, whether written or oral, which may relate to the
subject matter hereof or thereof in any way. Other than this Agreement, and the
other agreements referred to herein and to be executed and delivered in
connection herewith, there are no other agreements continuing in effect relating
to the subject matter hereof.

SECTION 5.06.Waiver.  No consent or waiver, express or implied, by any party to
or of any breach or default by any other party in the performance by such other
party of his, her or its obligations hereunder shall be deemed or construed to
be a

27



--------------------------------------------------------------------------------

 

consent or waiver to or of any other breach or default in the performance by
such other party of the same or any other obligation of such other party
hereunder. The failure of any party to seek redress for the violation of any
term of this Agreement, or to insist upon the strict performance of any term of
this Agreement, irrespective of how long such failure continues, shall not
constitute a waiver of such term and such party shall be entitled to enforce
such term without regard to such forbearance.

SECTION 5.07.Headings.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

SECTION 5.08.Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the Laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, the remaining provisions of
this Agreement shall remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby are not affected in a
manner material and adverse to any party.  Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

SECTION 5.09.Governing Law, Consent to Jurisdiction; Waiver of Jury Trial.  

(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE.

(b)EACH PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO THE JURISDICTION OF
(A) DELAWARE AND (B) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY TO THIS
AGREEMENT FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
IN DELAWARE WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 5.08(b). EACH PARTY TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION,
SUIT OR

28



--------------------------------------------------------------------------------

 

PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
IN (I) THE COURTS OF THE STATE OF DELAWARE, OR (II) THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY
AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c)EACH PARTY TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY TO THIS
AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08(c).

SECTION 5.10.Remedies.  

(a)Each party hereto shall have all rights and remedies reserved for such party
pursuant to this Agreement and all rights and remedies which such party has been
granted at any time under any other agreement or contract and all of the rights
which such holder has under any Law or equity. Any Person having any rights
under any provision of this Agreement will be entitled to enforce such rights
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by Law or equity.

(b)Each party hereto acknowledges that the other parties would be irreparably
damaged in the event of a breach or a threatened breach by such party of any of
its obligations under this Agreement. As a consequence, each party hereto agrees
that, in the event of a breach or a threatened breach by any party of any
obligations hereunder, any other party may, in addition to any other rights and
remedies available to it in respect of such breach, be entitled to an injunction
from a court of competent jurisdiction (without any requirement to post bond)
granting it specific performance by such party of its obligations under this
Agreement.

29



--------------------------------------------------------------------------------

 

SECTION 5.11.Further Assurances.  Each party to this Agreement shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such other agreements, certificates, instruments,
and documents, not inconsistent herewith, as any other party hereto reasonably
may request in order to carry out the provisions of this Agreement and the
consummation of the transactions contemplated hereby.

SECTION 5.12.Representations and Warranties.  Each party to this Agreement (as
to himself, herself or itself only) represents and warrants to all of the other
parties that, as of the time such party becomes a party to this Agreement:

(a)this Agreement has been duly and validly executed and delivered by such party
and this Agreement constitutes a legal and binding obligation of such party,
enforceable against such party in accordance with its terms;

(b)the execution, delivery and performance by such party of this Agreement and
the consummation by such party of the transactions contemplated hereby will not,
with or without the giving of notice or lapse of time, or both (i) violate any
Law applicable to it, or (ii) conflict with, or result in a breach or default
under, any term or condition of any agreement or other instrument to which such
party is a party or by which such party is bound, except for such violations,
conflicts, breaches or defaults that would not, in the aggregate, materially
affect the party’s ability to perform its obligations hereunder; and

(c)the execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations hereunder have been duly and
validly authorized by the Independent Board.

SECTION 5.13.Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, and each such counterpart hereof shall be deemed
to be an original instrument, but all such counterparts together shall
constitute but one agreement. Facsimile or other electronic counterpart
signatures to this Agreement shall be acceptable and binding.

 

 

[Signature Pages Follow]

30



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their authorized representatives as of the date first above
written.

 

INSYS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Saeed Motahari

 

 

Name:  

 

Saeed Motahari

 

 

Title:

 

CEO

 






--------------------------------------------------------------------------------

 

 

DR. JOHN N. KAPOOR

 

 

BY:

 

JOHN N. KAPOOR TRUST, DATED

SEPTEMBER 20, 1989

 

 

 

 

 

 

 

By:

 

/s/ John Kapoor

 

 

Name:

 

John Kapoor

 

 

Title:

 

Trustee

 

JOHN N. KAPOOR TRUST, DATED SEPTEMBER 20, 1989

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Kapoor

 

 

Name:

 

John Kapoor

 

 

Title:

 

Trustee

 

 

EJ FINANCIAL/NEO MANAGEMENT, L.P.

 

 

BY:

 

EJ FINANCIAL ENTERPRISES, INC., GENERAL PARTNER

 

 

 

 

 

 

 

By:

 

/s/ John Kapoor

 

 

 

 

As its:  President

 

 

 

 



--------------------------------------------------------------------------------

Schedule A

Initial Beneficial Shareholders

 

Name

Address for Section 9.01

Dr. John N. Kapoor

 

Dr. John N. Kapoor

2390 E Camelback Rd, Suite #425

Phoenix, AZ 85016

Facsimile:  602-667-0467

 

John N. Kapoor Trust, dated September 20, 1989

 

John N. Kapoor Trust, dated September 20, 1989

2390 E Camelback Rd, Suite #425

Phoenix, AZ 85016

Facsimile:  602-667-0467

 

EJ Financial/NEO Management, L.P.

 

EJ Financial/NEO Management, L.P.

2390 E Camelback Rd, Suite #425

Phoenix, AZ 85016

Facsimile:  602-667-0467

 

 

